28 F.3d 110
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Edward F. SCHMERBER, Defendant,Concepcion Hernandez, Real-party-in-interest-Appellant,
No. 93-50780.
United States Court of Appeals, Ninth Circuit.
Submitted June 21, 1994.*Decided July 7, 1994.

Before:  TANG, PREGERSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Concepcion Hernandez, the signatory on the bail bond of Edward F. Schmerber, appeals the district court's order declaring the bail bond forfeited and denying her motion to set aside the bond forfeiture.  We dismiss for lack of jurisdiction.


3
We have jurisdiction of appeals "from all final decisions of the district courts."  28 U.S.C. Sec. 1291;   see United States v. Vaccaro, 931 F.2d 605, 606 (9th Cir.1991).  An order declaring a bail bond forfeited is not a final decision until the district court enters judgment of default and refuses to remit bail under Fed.R.Crim.P. 46(e)(2) or (e)(4).  Vaccaro, 931 F.2d at 606.


4
Here, the district court found that Schmerber violated the conditions of his bail bond and forfeited the bond.  The district court also denied Hernandez's motion to set aside the forfeiture.  The district court, however, did not enter judgment of default under Rule 46(e)(3).  Because the district court's order declaring forfeiture of the bond and denying the motion to set aside the forfeiture is only a "step[ ] leading to actual forfeiture," the order is not a final decision over which we have jurisdiction.  See Vaccaro, 931 F.2d at 606.


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3